Case 20-50686-btb   Doc 11    Entered 09/21/20 13:52:44   Page 1 of 6


MICHAEL LEHNERS, ESQ.
429 Marsh Ave.
Reno, Nevada 89509
Nevada Bar Number 003331
(775) 786-1695
email michaellehners@yahoo.com
Attorney for Chapter 7 Trustee



                    UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEVADA
                                      oOo

                                           BK-N- 20-50686-BTB
                                          CHAPTER 7
INRE                                       Hearing Date:
                                           and Time:
PETER PAUL ADAMCO,                         Mtn No.
                                           Est Time: 5 Minutes
            Debtor(s).                OBJECTION TO DEBTORS HOMESIBAD
                                  /              EXEMPTION


       Chapter 7 Trustee, W. Donald Gieseke, by and through undersigned
counsel files the following objection to the homestead exemption claimed
in the real property located at 940 Miners Ridge Court #1, Incline
Village, Nevada 89450.
1.     Background
       The Debtor was married to Holly Yocum. On April 12, 2019 the
Family Court entered a decree of divorce between the parties. The
decree incorporated a settlement agreement. One of the community
property assets was the Miners Ridge Court property. The Settlement
Agreement provided that:

       b. Property to Wife. Wife shall receive the following
       assets and assume the following liabilities: 1. The real
       property commonly known as 940 Miners Ridge Court 1,

                                        1
     Case 20-50686-btb   Doc 11   Entered 09/21/20 13:52:44   Page 2 of 6


1          Incline Village, Nevada, and all liabilities and obligations
           thereto. The parties agree that as soon as she is able to
2
           qualify, Wife shall refinance the mortgage obligation into
3
           her sole and separate obligation, and at that time, she shall
           pay to Husband the sum of $15,000, representing his
4          monetary interests in the property. Husband shall
           immediately sign a quitclaim deed transferring his
5
           ownership interests in the residence to Wife, which shall be
6          held by Wife's counsel and not recorded until such time as
           Wife's refinance removes Husband from the mortgage
7          obligation. The quitclaim deed may also be immediately
8
           recorded should Wife sell the residence to remove Husband
           from the mortgage obligation.
9
           Counsel has a file stamped copy of the decree of divorce with the
10
     attached settlement agreement. This document will not be attached to
11
     this motion, but counsel will have it available when this matter is heard
12
     in Court.
13
           Wells Fargo has the first on this property. In the Debtor's
14
     statement of intention the Debtor acknowledges that this property has
15
     been transferred although the Debtor is still on the title. A copy of this
16
     Statement of Intent has been attached as Exhibit "1".
17
     2.    Argument
18
           An exemption is provided only for the benefit of the debtor. If the
19
     exempt property is transferred, the debtor has in essence waived the
20
     exemption, and the transferee cannot avail herself of the exemption in a
21
     subsequent avoidance action. In re Noblit, 72 F.3d 757, 758 (9th Cir.
22
     1995). See also In re Trujillo, 215 B.R. 200, 205 (B.A.P. 9th Cir. 1997),
23
     aft'd, 166 F.3d 1218 (9th Cir. 1998), as amended (Feb. 4, 1999), citing in
24
     re Noblit, supra, and adding that transferred property was never exempt
25
     property within the meaning of either the Fraudulent Transfer Act or
26
     the Code.
27

28

                                            2
Case 20-50686-btb   Doc 11   Entered 09/21/20 13:52:44   Page 3 of 6



      In this case, the bankruptcy was filed on July 14, 2020. 11 U.s.c.
§541(d) says that where the debtor holds only legal title and not an
equitable interest when the petition is filed, the legal interest comes into
the estate, but not to the extent of any equitable interest in such
property that the debtor does not hold
      In this case, the debtor transferred his legal interest in the Miners
Ridge property before the bankruptcy was filed. The fact that he
remained on title is not relevant. His equitable interest did not enter the
estate, making this objection to his homestead exemption proper. For
that reason, the Trustee respectfully requests that his objection be
sustained.


             Dated: This         day o                       2020



                                     By:
                                                el'Lehners, Esq.
                                            29 Marsh Ave.
                                           Reno, Nevada 89509
                                           Nevada Bar Number 003331




                                       3
      Case 20-50686-btb   Doc 11   Entered 09/21/20 13:52:44   Page 4 of 6
                               Exhibit List


Exhibit 1        Debtor's Statement of Intention
Case 20-50686-btb   Doc 11   Entered 09/21/20 13:52:44   Page 5 of 6




             Exhibit 1




             Exhibit 1
                        Case 20-50686-btb                            Doc 11    Entered 09/21/20 13:52:44                Page 6 of 6
                          Case 20-50686-btb Doc 1 Entered 07/14/20 14:41:00 Page 45 of 50


 Fill in this information to identify your case:

 Debtor 1                PETER PAUL ADAMCO
                         First Name                         Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name               Last Name

 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15

If you are an individual filing under chapter 7, you must fill out this form if:
• creditors have claims secured by your property, or
• you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:       List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditors Wells Fargo Home Mor                                        0 Surrender the property.                         0 No
    name:                                                                 0 Retain the property and redeem it.
                                                                          o Retain the property and enter into a            • Yes
    Description of 940 Miners Ridge Court, #1                               Reaffirmation Agreement.
    property      Incline Village, NV 89450                               • Retain the property and [explain]:
    securing debt: Washoe County
                  Transferred to ex-wife pursuant
                  to divorce decree. Debtor still
                  on the title though and resides                          Transferred to ex-wife Holly Yocum in
                  there as a tenant.                                      divorce decree


 Part 2     List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessors name:                                                                                                          DNo
 Description of leased
 Property:                                                                                                              o Yes

 Lessors name:                                                                                                          0 No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright Ic) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
